MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                            FILED
this Memorandum Decision shall not be                                     May 01 2020, 8:57 am
regarded as precedent or cited before any                                         CLERK
court except for the purpose of establishing                                  Indiana Supreme Court
                                                                                 Court of Appeals
the defense of res judicata, collateral                                            and Tax Court

estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Lloyd E. Conn                                            Curtis T. Hill, Jr.
Branchville, Indiana                                     Attorney General of Indiana
                                                         Caroline G. Templeton
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Lloyd E. Conn,                                           May 1, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-2299
        v.                                               Appeal from the Franklin Circuit
                                                         Court
State of Indiana,                                        The Honorable J. Steven Cox,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         24C01-1001-FA-11



Mathias, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2299 | May 1, 2020                           Page 1 of 5
[1]   Lloyd E. Conn, pro se, appeals the Franklin Circuit Court’s denial of his

      motion to correct erroneous sentence. Conn presents the issue of whether the

      trial court abused its discretion in denying the motion.


[2]   We affirm.



                                 Facts and Procedural History
[3]   Following a jury trial in July 2010, Conn was convicted of Class A felony

      conspiracy to commit murder. He was sentenced to forty-five years in the

      Department of Correction, with five years suspended to probation. On direct

      appeal, Conn argued that the evidence was insufficient to sustain his

      conviction; finding the evidence sufficient, this Court affirmed Conn’s

      conviction in 2011. Conn v. State, 948 N.E.2d 849 (Ind. Ct. App. 2011).


[4]   Conn filed a motion to correct erroneous sentence on August 23, 2019,

      challenging the sentencing court’s identification of aggravating and mitigating

      circumstances. Aggravating factors identified by the sentencing court included

      Conn’s criminal record; his failure to comply with the terms of his probation;

      and the fact that the offense for which he was convicted was committed while

      he was on probation. Appellant’s App. p. 21. The sentencing court did not

      identify mitigating factors. Conn’s motion to correct erroneous sentence was

      denied without hearing on August 23, 2019. Appellant’s App. p. 32. Conn now

      appeals.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2299 | May 1, 2020   Page 2 of 5
                                     Discussion and Decision
[5]   We review the denial of a motion to correct erroneous sentence for an abuse of

      discretion. Felder v. State, 870 N.E.2d 554, 560 (Ind. Ct. App. 2007). An abuse

      of discretion will be found only when the trial court’s decision is against the

      logic and effect of the facts and circumstances before it. Id. An inmate who

      believes that he has been erroneously sentenced may file a motion to correct an

      erroneous sentence, which are designed to provide a prompt and uncomplicated

      process to correct sentences. Neff v. State, 888 N.E.2d 1249, 1250–51 (Ind.

      2008). Indiana Code section 35-38-1-15 provides:


              If the convicted person is erroneously sentenced, the mistake
              does not render the sentence void. The sentence shall be
              corrected after written notice is given to the convicted person.
              The convicted person and his counsel must be present when the
              corrected sentence is ordered. A motion to correct sentence must
              be in writing and supported by a memorandum of law
              specifically pointing out the defect in the original sentence.


[6]   Motions made pursuant to Indiana Code section 35-38-1-15 may only be used

      to attack a sentence that is “erroneous on its face.” Robinson v. State, 805 N.E.2d

      783, 786 (Ind. 2004). A sentence is defective on its face if it violates express

      statutory authority in effect at the time the sentence was pronounced. Woodcox

      v. State, 30 N.E.3d 748, 750 (Ind. Ct. App. 2015). When claims of sentencing

      errors require consideration of matters outside the face of the sentencing

      judgment, the alleged errors may only be attacked by direct appeal or, when

      appropriate, by petitions for post-conviction relief. Robinson, 805 N.E.2d at 787.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2299 | May 1, 2020   Page 3 of 5
      “Claims that require consideration of the proceedings before, during, or after

      trial may not be presented by way of a motion to correct sentence.” Id.


[7]   Here, Conn argues that the sentencing court improperly considered his criminal

      record and his compliance with probation. Appellant’s Br. at 6. The State

      argues that Conn’s motion to correct erroneous sentence is not a facial attack

      on the sentencing order and, thus, is not permissible under Robinson. We agree.


[8]   Conn’s sentence is not facially erroneous: he was sentenced to forty-five years

      for his Class A felony conviction for conspiracy to commit murder. At the time

      Conn was sentenced, the maximum term for a Class A felony was fifty years,

      with an advisory sentence of thirty years. I.C. § 35-50-2-4. Conn has not shown

      that his forty-five-year sentence is outside the statutory parameters.


[9]   Conn argues that the State improperly relied on aggravating factors in reaching

      its sentence and furthermore that its reliance was constitutionally

      impermissible.1 But resolution of this argument would require examination of

      matters included in Conn’s pre-sentence investigation report, which are outside

      the face of the sentencing order. In light of our strict application of the facially

      erroneous prerequisite in reviewing the denial of a motion to correct erroneous




      1
        Conn’s contention that the sentencing court’s decision violated his constitutional rights as set forth in
      Blakely v. Washington, 542 U.S. 296 (2004) is misplaced. Our supreme court has recognized that the Indiana
      General Assembly’s elimination of fixed sentencing terms removed the evaluation of sentencing decisions
      from the scope of Blakely. See Anglemyer v. State, 868 N.E.2d 482, 489 (Ind. 2007), clarified on reh’g, 875 N.E.2d
      218. And, evaluating such a claim as part of a motion to correct erroneous sentence would require the court
      to look beyond the face of the judgment, which we will not do. See Fulkrod v. State, 855 N.E.2d 1064, 1067
      (Ind. Ct. App. 2006).

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2299 | May 1, 2020                           Page 4 of 5
       sentence, we conclude that this argument is not properly before the court

       through Conn’s motion to correct erroneous sentence. See Robinson, 805 N.E.2d

       at 787 (“Use of the statutory motion to correct sentence should [] be narrowly

       confined to claims apparent from the face of the sentencing judgment, and the

       ‘facially erroneous’ prerequisite should henceforth be strictly applied[.]”).


                                                 Conclusion
[10]   Accordingly, we hold that the trial court properly denied Conn’s motion to

       correct erroneous sentence.


[11]   Affirmed.


       Riley, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2299 | May 1, 2020   Page 5 of 5